A091 (Rev. 8/01) Exuninal CompBintr-01965 Document1 Filed on 10/04/19 in TXSD Paget peu tes

UNITED STATES DISTRICT COURT oct 04 2019

SOUTHERN DISTRICT OF TESA Sradley, Clerk of Cout

 

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Walter Lee Brown II
Case Number: ¢ , {F- 3 Plo7 My

I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about October 2, 2019 in Nueces County, in

the Southern District of ' Texas defendant(s) did,

 

 

 

 

unlawfully escape from the custody of the Federal Bureau of Prisons by absconding from the Dismas Charities Inc.,
located at 1023 Mestina Street in Corpus Christi, Texas to which he had been lawfully committed by the Attorney
General.

In violation of Title 18 United States Code, Section(s) 751

I further state that I am a(n) Deputy U.S. Marshal and that this complaint is based on the

following facts : On February 1, 2014 Walter Lee BROWN III plead guilty to Conspiracy to Possess with Intent
to Distribute 8.70 Kilograms of Marijuana in the Southern District of Texas in case# 2:1CR00007-001, in
violation of Title 21 U.S.C. 841(a)(1) and 841(b)(1)(D). On May 14, 2014, BROWN was sentenced to 50
months in custody of BOP, followed by 3 years of supervised release by District Judge D. Rainey.

On October 4, 2019, at approximately 1:00pm, BROWN was expected to return to Dismas Charities but did not
return. BROWN was placed on escape status by the Federal Bureau of Prisons, for failing to report back to
Dismas Charities, Inc., in violation of Title 18, United States Code, Section 751.

 

 

Approved by Assistant United States Attorney Julie Hampton

Continued on the attached sheet and made a part of this
complaint: Yes X No

aah fe

Signature of Complainant

Deputy U.S. Marshal, Chris Askew

Printed Name of Complainant
Sworn to before,me and pened | in my presence,

CZ rte Co t ZC ( 9 at Corpus Cigisti, Texas

Bite City and Sfate
Honorable Jason B. “iby U.S. Magistrate Judge
Name and Title of Judicial Officer

a of Judicial Officer

 
Case 2:19-cr-01965 Document1 Filed on 10/04/19 in TXSD Page 2 of 2

AFFIDAVIT

This Affidavit is prepared in conjunction with the request for a complaint and arrest
warrant for Walter Brown II, whom has unlawfully Escaped from Dismas Charities Inc.

I, Christopher Askew, having been duly sworn, declare under the penalty of perjury, and
states:

1. That Iam a Deputy United States Marshal with the United States Marshals Service
(DUSM) in Corpus Christi, Texas and have been employed in this capacity since April 2003.

2. During my employment with the United States Marshals Service, I have conducted
investigations related to the federal crime of Flight to avoid prosecution. I am currently
assigned to the Gulf Coast Violent Offenders Task Force. My primary responsibility as a
member of the Task Force is to conduct fugitive investigations.

3. On February 1, 2014 Walter Lee BROWN III plead guilty to Conspiracy to Possess with
Intent to Distribute 8.70 Kilograms of Marijuana in the Southern District of Texas in case#
2:1CR00007-001, in violation of Title 21 U.S.C. 841(a)(1) and 841(b)(1)(D).

4.On May 14, 2014, BROWN was sentenced to 50 months in custody of BOP, followed by 3
years of supervised release by District Judge D. Rainey.

5. On October 4, 2019, at approximately 1:00pm, BROWN was expected to return to Dismas
Charities but did not return. BROWN was placed on escape status by the Federal Bureau of
Prisons, for failing to report back to Dismas Charities, Inc., in violation of Title 18, United
States Code, Section 751.

I, Chris Askew, Deputy United States Marshal, United States Marshals Service, being duly

sworn according to law, deposes and says that the facts stated in the foregoing affidavit are
true and correct to the best of my knowledge, information, and belief.

ile

Deputy United States Marshal

Sworn to before me and subscribed in my presence thistober Y A C(? andI find

probable cause.
fo States Magistfate Judge
